Title: From Thomas Jefferson to Randolph Jefferson, 12 August 1807
From: Jefferson, Thomas
To: Jefferson, Randolph


                        
                            Dear brother
                            
                            Monticello Aug. 12. 07.
                        
                        I did not recieve your letter of July 2 till the 8th. inst. and now, by the first post inclose you 20. D. to
                            pay for the clover & greenswerd seed, which goes by post to Warren. the greenswerd seed I wish to have here; but the
                            white clover seed is to go to Bedford. I must therefore get you to make interest with mr Crouch to have it conveyed to
                            the care of mr Brown mercht. of Lynchburg for Burgess Griffin at Poplar Forest. this he can do I expect by his batteaux
                            which go to Lynchburg.
                        Our sister Marks arrived here last night and we shall be happy to see you also. I salute you affectionately.
                        
                            Th: Jefferson
                            
                        
                    